PER CURIAM.
We reversed a summary final judgment in this case and remanded it for trial in Gonzalez v. General Accident Fire and Life Assur. Corp., Fla.App.1969, 216 So.2d 797. Many of the pertinent facts, dates and issues to be tried on remand were set forth therein.
After a non-jury trial the judge entered a final judgment for garnishee and found that the garnishee (insurance company) had properly imposed the surcharge in question; had followed the applicable cancellation procedure; had not waived the cancellation of the policy and that the garnishor (Gonzalez) had failed to prove his case in fact or law, accordingly, he ordered the writ of garnishment dissolved.
Gonzalez, by this appeal, argues that the trial court erred in failing to enter a final judgment in his favor and in entering a final judgment for the insurance company.
We have reviewed the conflicting testimony and evidence and find substantial and competent evidence to support the findings of fact and the conclusions of law based on these findings. See Peacock v. Peacock, Fla.App.1968, 207 So.2d 292.
The final judgment herein appealed is
Affirmed.